DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersh (US 5,208,557; reference of record).
Regarding claim 1, Kersh teaches an oscillation circuit (figure 5), comprising:
a first inverting circuit (482) having a first transistor (50) of a first type (P) and a second transistor (52) of the first type; wherein
a gate terminal of the first transistor (50) is connected to a gate terminal of the second transistor (52), and a source terminal of the first transistor (50) is connected to a drain terminal of the second transistor (52), and
the source terminal of the first transistor (50) and the drain terminal of the second transistor (52) are devoid of a pinout terminal for external connection (See lack of a pinout at the source of 50 and drain of 52).

As for claim 2, Kersh teaches wherein the first inverting circuit (482) further comprises a third transistor (53) of a second type (N) and a fourth transistor (54) of the second type, and a gate terminal of the third transistor (53) is connected to a gate terminal of the fourth transistor (54).
As for claim 3, Kersh teaches wherein a drain terminal of the third transistor (53) is connected to a source terminal of the second transistor (52), and a source terminal of the third transistor (53) is connected to a drain terminal of the fourth transistor (54).
Regarding claim 4, Kersh teaches a second inverting circuit (483), wherein the second inverting circuit has a fifth transistor (50) of the first type (P) and a sixth transistor (52) of the first type, and a gate terminal of the fifth transistor (50) is connected to a gate terminal of the sixth transistor (52).
As for claim 5, Kersh teaches wherein the second inverting circuit (483) further comprises a seventh transistor (53) of a second type (N) and an eighth transistor (54) of the second type, and a gate terminal of the seventh transistor (53) is connected to a gate terminal of the eighth transistor (54).
As for claim 6, Kersh teaches wherein a drain terminal of the seventh transistor (53) is connected to a source terminal of the sixth transistor (52), and a source terminal of the seventh transistor (53) is connected to a drain terminal of the eighth transistor (54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kersh.
Regarding claims 7 and 8, Kersh teaches the oscillation circuit of Claim 4, as detailed above, but fails to teach wherein the aspect ratio of the first transistor is different from the aspect ratio of the fifth transistor; wherein the aspect ratio of the fifth transistor is in a range of 0.25-0.5 times the aspect ratio of the first transistor.
However, as would have been recognized by one of ordinary skill in the art, the relative aspect ratios of transistors in an oscillator circuit are merely a matter of design choice to meet particular design specifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative aspect ratios of the transistors of Kersh because such a modification would have been a matter of design choice to meet particular design specifications.
As for claim 21, Kersh teaches the oscillation circuit of Claim 1, as detailed above, but fails to teach wherein the first inverting circuit further comprises a number N of transistors of the first type connected between the first transistor and the second transistor, wherein a gate terminal of each of the number N of transistors are electrically connected with each other; two adjacent transistors of the number N of transistors shares a common source/drain region, the common source/drain region is devoid of a pinout terminal; and the number N is equal to or greater than two.
However, it has been held by the court that mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number serially-connected transistors in the inverter of Kersh because such a modification would have added no patentably significant subject matter.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kersh in view of Dally et al. (US 2002/0113660; “Dally”; reference of record).
Regarding claims 9-12, Kersh teaches the oscillation circuit of Claim 4, as detailed above, but fails to teach wherein the first inverting circuit is connected between a first node and a second node and the second inverting circuit is connected between the second node and a third node; a third inverting circuit connected between the third node and a fourth node and a fourth inverting circuit connected between the second node and the third node; wherein an output terminal of the first inverting circuit is connected to an output terminal of the second inverting circuit and an input terminal of the fourth inverting circuit; wherein an output terminal of the third inverting circuit is connected to an input terminal of the second inverting circuit and an output terminal of the fourth inverting circuit.
However, the delay cell configuration disclosed by claims 9-12 is a well-known delay cell configuration of a differential ring oscillator comprising cross-coupled inverters. For example, see figure 15 of Dally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the delay cell structure of Dally in the ring oscillator of Kersh because such a modification would have been merely a replacement with a well-known delay cell configuration used in a ring oscillator.

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Wakii and Tomisawa, fail to teach:
“a second source/drain region sandwiched by the first gate region and the second gate region”, as set forth in claim 13; and
“the first gate region and the second gate region extend in parallel along a direction from the first source/drain region to the second source/drain region”, as set forth in claim 18.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 13, 2022